Citation Nr: 0300010	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment in 
improved pension benefits from the period from November 
1999 to March 2001, in the calculated amount of 
$10,391.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel






INTRODUCTION

The appellant served on active duty from December 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the 
Committee granted a waiver of recovery of the overpayment 
in pension benefits from January 1998 to November 1999.  
It was determined, however, that waiver of recovery of the 
remainder of the indebtedness for the period from November 
1999 to March 2001 was not warranted.   

The record reflects that the appellant was scheduled for a 
hearing before a member of the Board sitting at the RO in 
May 2002.  The appellant contacted VA in April 2002 and 
canceled the scheduled hearing.  There is no indication 
the appellant requested a rescheduled hearing date.  
Accordingly, the Board shall proceed with its review of 
this matter.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Effective January 1, 1998, the appellant was paid VA 
improved pension benefits.  The appellant was notified by 
VA at the time of his original award letter and thereafter 
of his obligation to immediately notify VA of any change 
in income or net worth and to report all income.

3.  The appellant's failure to notify the VA of a change 
in his income resulted in an overpayment now calculated as 
10,391.00 for the period from November 1999 to March 2001.  
Information was received that the appellant was in receipt 
of income that was not reported to VA.

4.  The appellant's failure to notify the VA of the change 
in his income constitutes bad faith on his part. was 
overpaid pension benefits in the calculated amount of, as 
a result of incomplete and inaccurate financial 
disclosures made by the appellant.

5.  The overpayment was created by the appellant's failure 
to promptly and correctly report his income for the 
purposes of retaining VA benefits, despite having been 
advised to fully disclose all sources of countable income 
to VA.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $10,391.00, for the 
period from November 1999 to March 2001, is precluded by 
reason of bad faith on the part of the appellant.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts are not in dispute.  The veteran's 
original application for pension benefits was received in 
December 1997.  A VA examination was conducted in March 
1998.  The diagnoses were residuals of anterior cruciate 
ligament tear, right knee, degenerative arthritis of the 
lumbar spine and right shoulder, and hypertension.  At 
that time he reported no income.  In April 1998, the 
appellant was granted non-service connected pension 
benefits effective from January 1, 1998.  By letter dated 
in April 1998, the appellant was advised that his receipt 
of pension benefits was directly related to his countable 
income or net worth, and of his responsibility to promptly 
report any changes in his income or net worth and that 
when reporting such income, he was to report the total 
amount and source of all income received.  The record 
shows that the appellant was thereafter reminded in a 
November 1999 letter of the importance of accurately 
reporting his income to VA for purposes of his continued 
pension eligibility.  In particular, this letter 
referenced income derived from Social Security benefits 
must be reported to VA.

The appellant's pension award was terminated effective 
January 1, 1998, based upon unreported income the 
appellant received.  An overpayment in the amount of 
$24,273.00 was created.  

Adjustment to the appellant's pension award resulted in 
termination of the award effective January 1, 1998, due to 
the unreported income.  In August 2001, the VA recomputed 
the overpayment after it was discovered the initial 
disbursement of Social Security benefits was not made 
until June 1998.  This adjustment resulted in reversal of 
$3,762.00 of the debt amount.  In its August 2001 
decision, the Committee waived $10,120.00 of the remaining 
debt amount.  The overpayment amount was thereafter 
calculated as $10,391.00 for the period from November 1999 
to March 2001.  The appellant has requested waiver of 
recovery of this remaining portion of the debt.

With respect to this amount, it was the determination of 
the Committee that the appellant acted in bad faith in his 
failure to report income received from Social Security 
benefits during this period.  Thus, waiver was precluded.

In correspondence from the appellant in March 2001 he 
indicated that he was scheduled for a total knee 
replacement.

In an August 2002 statement the representative indicated 
that due to his disabilities the veteran did not fully 
understand what he needed to do concerning his pension 
benefits.

Analysis

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate 
of, the benefit being paid.  Such notice must be furnished 
when the recipient acquires knowledge that his income has 
changed.  38 C.F.R. § 3.660(a)(1) (2002).

A waiver of recovery of an overpayment of pension benefits 
may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  
38 C.F.R. § 1.965(a).  However, recovery of an overpayment 
of pension benefits may not be waived where there is an 
indication of fraud, misrepresentation, or bad faith.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963.

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government." A 
debtor exhibits lack of good faith where the debtor's 
conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the ... 
Government." The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence." 38 C.F.R. § 1.962(b) 
(2002).

In this instance, the RO determined that while there was 
no evidence of fraud or misrepresentation, the evidence 
demonstrated that the appellant acted in bad faith in the 
actions creating the indebtedness for the period from 
November 1999 to March 2001.  38 C.F.R. § 1.962.

In this regard, the appellant was advised in April 1998 
and again in November 1999 that a change in income must be 
reported.  The appellant was notified of the correlation 
between his pension eligibility and his income earnings 
and of the importance of fully disclosing all sources of 
income.  Nevertheless, the appellant failed to make 
complete disclosures of his income.  Failure to do so was 
the direct cause of the overpayment.  He had ample notice 
of his obligation to report to VA income from all sources, 
but failed to do so.  Consequently, the Board finds that 
the appellant's failure to accurately report his income 
during the time period in question constitutes bad faith.

The appellant has maintained that recovery of the 
overpayment would result in undue financial hardship.  In 
this regard, the appellant has submitted a financial 
disclosure report and written argument in support of his 
contentions.  However, in light of the finding of bad 
faith, waiver of recovery of the overpayment is precluded 
by law.  There is no basis for further consideration 
regarding the elements of equity and good conscience, such 
as hardship or other equitable factors.

Finally, the Board notes that the appellant's 
representative has asserted that the appellant did not 
fully understand what he was required to do as a recipient 
of pension benefits due to his disabilities.  In this 
regard, the medical evidence of record fails to establish 
the presence of physical or mental impairment which wold 
prevent the appellant from understanding his obligations 
with regard to his pension benefits.

Accordingly, it is the conclusion of the Board that waiver 
of recovery of the overpayment in the calculated amount of 
$10,391.00, for the period from November 1999 to March 
2001, is precluded by bad faith.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $10,391.00 is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

